PER CURIAM.
By petition for writ of certiorari, we have for review Order No. 9935 of the Public Service Commission dated March 9, *4791972, granting the joint application of B. T. Construction Company of West Palm Beach and Big Four Construction of West Palm Beach, Inc. to transfer Certificate of Public Convenience No. 760 from the former to the latter, and Order No. 10067 of the Commission, dated May 10, 1972, denying a petition for reconsideration of Order No. 9935. Certificate No. 760 authorizes transportation as a limited common carrier of road building and construction aggregates between all points and places in all Florida counties lying south of and including Brevard, Orange, Polk and Manatee Counties.
Our consideration of the petition, the record and briefs, and oral argument of counsel sustains the view that the findings of the Public Service Commission are supported by competent substantial evidence and that in entering its order respondent Commission met the essential requirements of law.
It is ordered that the petition for writ of certiorari be and is hereby denied.
ROBERTS, Acting C. J., and ERVIN, ADKINS, BOYD and McCAIN, JJ., concur.